 
 
I
111th CONGRESS 1st Session 
S. 256 
IN THE HOUSE OF REPRESENTATIVES 

June 9, 2009
Referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT 
To enhance the ability to combat methamphetamine. 
 
 
1.Short titleThis Act may be cited as the Combat Methamphetamine Enhancement Act of 2009. 
2.Requirement of self-certification by all regulated persons selling scheduled listed chemicalsSection 310(e)(2) of the Controlled Substances Act (21 U.S.C. 830(e)(2)) is amended by inserting at the end the following: 
 
(C)Each regulated person who makes a sale at retail of a scheduled listed chemical product and is required under subsection (b)(3) to submit a report of the sales transaction to the Attorney General may not sell any scheduled listed chemical product at retail unless such regulated person has submitted to the Attorney General a self-certification including a statement that the seller understands each of the requirements that apply under this paragraph and under subsection (d) and agrees to comply with the requirements. The Attorney General shall by regulation establish criteria for certifications of mail-order distributors that are consistent with the criteria established for the certifications of regulated sellers under paragraph (1)(B). . 
3.Publication of self-certified regulated sellers and regulated persons listsSection 310(e)(1)(B) of the Controlled Substances Act (21 U.S.C. 830(e)(1)(B)) is amended by inserting at the end the following: 
 
(v)Publication of list of self-certified personsThe Attorney General shall develop and make available a list of all persons who are currently self-certified in accordance with this section. This list shall be made publicly available on the website of the Drug Enforcement Administration in an electronically downloadable format. . 
4.Requirement that distributors of listed chemicals sell only to self-certified regulated sellers and regulated personsSection 402(a) of the Controlled Substances Act (21 U.S.C. 842(a)) is amended— 
(1)in paragraph (13), by striking or after the semicolon; 
(2)in paragraph (14), by striking the period and inserting ; or; 
(3)by inserting after paragraph (14) the following: 
 
(15)to distribute a scheduled listed chemical product to a regulated seller, or to a regulated person referred to in section 310(b)(3)(B), unless such regulated seller or regulated person is, at the time of such distribution, currently registered with the Drug Enforcement Administration, or on the list of persons referred to under section 310(e)(1)(B)(v). ; and 
(4)inserting at the end the following: For purposes of paragraph (15), if the distributor is temporarily unable to access the list of persons referred to under section 310(e)(1)(B)(v), the distributor may rely on a written, faxed, or electronic copy of a certificate of self-certification submitted by the regulated seller or regulated person, provided the distributor confirms within 7 business days of the distribution that such regulated seller or regulated person is on the list referred to under section 310(e)(1)(B)(v).. 
5.Negligent failure to self-certify as requiredSection 402(a) of the Controlled Substances Act (21 U.S.C. 842(a)(10)) is amended by inserting before the semicolon the following: or negligently to fail to self-certify as required under section 310 (21 U.S.C. 830). 
6.Effective date and regulations 
(a)Effective dateThis Act and the amendments made by this Act shall take effect 180 days after the date of enactment of this Act. 
(b)RegulationsIn promulgating the regulations authorized by section 2, the Attorney General may issue regulations on an interim basis as necessary to ensure the implementation of this Act by the effective date. 
   Passed the Senate June 8, 2009. Nancy Erickson, Secretary   
